   Case: 1:19-cv-00825-DRC Doc #: 32 Filed: 04/15/21 Page: 1 of 6 PAGEID #: 221




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

 SERENA OWEN,

              Plaintiff,
                                           Case No. 1:19-cv-825
       v.                                  JUDGE DOUGLAS R. COLE

 UNITED WAY OF GREATER
 CINCINNATI
         Defendant.

                             OPINION AND ORDER
       This cause is before the Court on Plaintiff Serena Owen’s Motion for Recusal

(Doc. 29), in which she moves the undersigned Judge and Magistrate Judge Bowman,

who mediated in this matter at the Court’s request, to recuse themselves. For the

reasons set forth below, the Court DENIES Owen’s Motion (Doc. 29).


                                 BACKGROUND

       At this point in these proceedings, Owen is appearing pro se. Her previous

attorneys moved to withdraw (Doc. 20) after Owen sought to extricate herself from

the settlement that the parties allegedly reached at a November 22, 2020,

mediation in this matter. Beginning even before her attorneys moved to withdraw

(see Doc. 19), and continuing since (see Docs. 22, 27 and 28), Owen has filed

multiple motions under Fed. R. Civ. P. 60(b) seeking to vitiate the alleged

settlement and to reinstate her suit. Defendant, by contrast, has moved to

enforce what it claims is a valid and binding settlement of this matter. (See Doc.

26).
   Case: 1:19-cv-00825-DRC Doc #: 32 Filed: 04/15/21 Page: 2 of 6 PAGEID #: 222




      The Court has endeavored to set the matter for a status conference on multiple

occasions, both to discuss the outstanding motions, and to determine an appropriate

path forward for resolving the remaining disputed issues among the parties. To date,

Owen has failed to appear for those status conferences, despite the Court providing

her repeated notice, both by email and voicemail.

      The Court entered its first Order setting a status conference on January 21,

2021. Because the Court was also granting the motion for Owen’s attorneys to

withdraw, the Court set the matter out to February 22, 2021, to provide Owen time

to identify new attorneys if she wished. The Court also stayed consideration of any of

the then-pending motions.

      Owen did not appear for the scheduled status conference. Instead, that day

Owen filed the Motion to Recuse that is the subject of this Order. In that Motion, she

claims that the Court (including both the Judge and the Magistrate Judge) had taken

several detrimental actions directed at her. Her principal concerns appear to be:

(1) that she was ordered to participate in a mediation that ended up occurring a day

after a family member had passed away from COVID-19; (2) that the mediation

seemed coercive to her; (3) that her disabilities allegedly were not accommodated

during the mediation; (4) that the Court entered a conditional dismissal after the

mediation predicated on the parties’ representation that they had settled the matter;

(5) that the Court entered the conditional dismissal before the settlement agreement

was fully executed; and (6) that the Court had not yet ruled on her first Rule 60(b)

motion for relief from judgment at the time she filed the Motion to Recuse. (See Doc.



                                          2
   Case: 1:19-cv-00825-DRC Doc #: 32 Filed: 04/15/21 Page: 3 of 6 PAGEID #: 223




29). Nowhere in her motion does she allege that the Court has any financial interest

at issue in this case, nor any personal or professional relationship with either party.

      Because Owen declined to appear for the February 22, 2021, status conference,

the Court reset the status conference for March 11, 2021. That morning, Owen

contacted the Court and asked the Court to vacate and reset the status conference,

as she represented that she could not attend at the scheduled time due to a conflict.

The Court then set the matter over for a status conference on April 14, 2021, and

urged Owen to secure counsel.

      Five days later, on March 16, 2021, Owen filed a separate lawsuit, naming the

undersigned Judge, Magistrate Judge Bowman, Owen’s former counsel, and the

defendant in the instant action, as defendants. (See Case No. 1:21-cv-179, Compl.,

Doc. 1, #3–5). Per Southern District of Ohio procedures, that matter was assigned to

a Judge from another District, here Chief Judge Reeves of the Eastern District of

Kentucky. On April 7, 2021, Chief Judge Reeves dismissed that lawsuit with

prejudice as against the undersigned Judge and Magistrate Judge Bowman, finding

that Owen’s claims were frivolous, largely on judicial immunity grounds. (Case No.

1:21-cv-179, Doc. 13, #40).

      This Court then held the previously scheduled status conference on April 14,

2021. Owen again elected not to appear for that telephonic conference.




                                           3
   Case: 1:19-cv-00825-DRC Doc #: 32 Filed: 04/15/21 Page: 4 of 6 PAGEID #: 224




                               LAW AND ANALYSIS

      Federal statutes require judges to recuse themselves “in any proceeding in

which [their] impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). This

includes, for example, any proceeding in which the judge “has a personal bias or

prejudice concerning a party,” any case in which the judge or the judge’s immediate

family has a financial stake in the outcome, and various other defined categories. See

28 U.S.C. § 455(b). In short, the phrase “might reasonably be questioned,” is a

“catchall” phrase that “cover[s] both ‘interest or relationship’ and ‘bias or prejudice’

grounds,” and the evaluation is to be made “on an objective basis.” Liteky v. United

States, 510 U.S. 540, 548 (1994).

      In Liteky, the Supreme Court provided important guidance as to what that

phrase entails. To start, “judicial rulings alone almost never constitute a valid basis

for a bias or partiality motion.” Id. at 555 (citing United States v. Grinnell

Corp., 384 U.S., 563, 583 (1966)). Appeal, not recusal, is the appropriate path when a

party disputes the correctness of the judge’s ruling. Id. “Second, opinions formed by

the judge on the basis of facts introduced or events occurring in the course of the

current proceedings or of prior proceedings, do not constitute a basis for a bias or

partiality motion unless they display a deep-seated favoritism or antagonism that

would make fair judgment impossible.” Id.

      Measured against those standards, Owen has failed to point to any facts that

would require recusal here. The concerns that she states in her Motion appear

directed exclusively at the manner in which the Court has conducted the case. For

example, she does not like the way in which the mediation was conducted, she does

                                           4
   Case: 1:19-cv-00825-DRC Doc #: 32 Filed: 04/15/21 Page: 5 of 6 PAGEID #: 225




not believe that the Court should have entered the conditional dismissal that the

parties requested, and she believes that the Court should rule more promptly on her

outstanding Rule 60(b) motions (despite her unwillingness to appear for status

conferences to discuss those motions). But she does not point to any facts or events

outside those “occurring in the course of the current proceedings or of prior

proceedings,” as the source of any alleged bias or partiality. Nor, it is important to

note, is the Court aware of any such basis for believing that the Court may be biased

or partial in this matter.

       The only fact that gives the Court pause is Owen’s separate suit naming the

undersigned Judge as a defendant. She had not yet filed that suit at the time of her

Motion to Recuse, so she does not address it there. But, given the suit’s potential

relevance to the recusal issue, the Court offers a few observations. First, as the Court

noted on the record at the status conference on April 14, 2021, which Owen elected

not to attend, the undersigned Judge does not bear any personal animosity toward

Owen for initiating that suit. Litigants have every right to pursue legal recourse in a

judicial forum if they believe such relief is warranted. As noted above, the Judge

assigned to Owen’s action has since dismissed the claims directed at the two judicial

officers who Owen named as defendants, but this Court certainly does not begrudge

her filing that suit.

       In any event, courts, including the Sixth Circuit, have addressed whether

recusal is required when a litigant files suit against a judge, and have concluded that

the answer to that question is “no.” See, e.g., Flint v. MetLife Ins. Co. Conn., 460 F.



                                           5
    Case: 1:19-cv-00825-DRC Doc #: 32 Filed: 04/15/21 Page: 6 of 6 PAGEID #: 226




App’x 483, 486 (6th Cir. 2011) (“[T]he fact that Flint had previously sued Judge

Heyburn did not require his recusal.”) (citing In re Taylor, 417 F.3d 649, 652 (7th Cir.

2005)); Azubuko v. Royal, 443 F.3d 302, 304 (3d Cir. 2006) (“[T]he mere fact that

Judge Hochberg may be one of the numerous federal judges that Azubuko has filed

suit against is not sufficient to establish that her recusal from his case is warranted

under 28 U.S.C. § 144 or § 455(a).”). And that makes sense from a practical

perspective. As the Seventh Circuit explained, “a per se rule of disqualification [under

§ 455(a)] would allow litigants to judge shop by filing a suit against the presiding

judge.” Taylor, 471 F.3d at 652.

        Accordingly, the Court concludes that there is no basis warranting recusal

here.

                                    CONCLUSION

        For the reasons discussed above, the Court DENIES Owen’s Motion to Recuse1

(Doc. 29). The Court also again urges Owen to secure representation in this matter.



        SO ORDERED.

April 15, 2021
DATE                                            DOUGLAS R. COLE
                                                UNITED STATES DISTRICT JUDGE




1As to Magistrate Judge Bowman, the Court DENIES the Motion on a separate ground. The
Court referred the matter to Magistrate Judge Bowman solely for her to act as a mediator.
She is not otherwise assigned to act as a judicial officer on the matter. As the Magistrate
Judge’s assigned role has now ended, she cannot “recuse” herself from the matter.
                                            6
